If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                         FOR PUBLICATION
                                                                         February 25, 2020
                Plaintiff-Appellee,                                      9:05 a.m.

v                                                                        No. 343332
                                                                         Wayne Circuit Court
JOSHUA MARK BURGER,                                                      LC No. 17-005741-01-FH

                Defendant-Appellant.


Before: SHAPIRO, P.J., and JANSEN and M. J. KELLY, JJ.

JANSEN, J.

       Defendant appeals as of right his conviction of arson of insured real property, MCL
750.76(1)(b). Defendant was sentenced to 15 months to 20 years’ imprisonment. We reverse,
vacate defendant’s conviction and sentence, and remand for a new trial.

                            I. RELEVANT FACTUAL BACKGROUND

       This case arises out of a fire that occurred on April 12, 2017, at defendant’s pawn shop, for
which defendant made an insurance claim. Defendant, together with his father, Christian Whitt,
co-owned the pawn shop called Pawn Max, or Southgate Exchange Incorporated. The pawn shop
was purchased in 2012 for $125,000 on a five-year-land contract, and was paid off within six
months.

         At trial, Whitt testified that the rent, utilities, payroll, and taxes were current. In 2016, the
pawn shop had turned a profit of $427,000. As of April 12, 2017, the pawn shop had turned
$126,000 in profit, and was on track to make more than $500,000. Whitt further testified that
defendant had no financial problems, had a credit score of above 790, and believed financial
stability was important.

        On the day of the fire, defendant had been staining a guitar with linseed oil on a rag.
Defendant was storing the project on a plywood shelf in the pawn shop’s storage room. At 7:23
p.m., security cameras showed defendant leaving the storage room for 10 seconds, then returning.
Defendant stayed in the storage room until 7:27:39 p.m. before walking out of the room alone and



                                                   -1-
locking the door. At 7:27:55 p.m., a fire could be seen in the storage room. Defendant turned off
the lights in the pawn shop office, set the alarm, and left the building at 7:28:13 p.m.

         Justin Graves, a Southgate firefighter, testified that he was one of the first firefighters to
respond to the fire at the pawn shop on the evening of April 12, 2017. After being alerted by the
alarm company that there was a fire, defendant returned to the pawn shop and unlocked the
building for first responders. Graves and another firefighter came to a locked door inside the
building and forced entry into that room, which was a storage area fully on fire “from floor to
ceiling.” Graves stated that it “took a few more seconds of water” than usual to dampen the fire,
which struck him as odd because fires typically dampen immediately once sprayed with water,
although the fire was still extinguished relatively quickly. Graves testified that another room
separated from the main sales area by a wall was also on fire. Another firefighter extinguished
that fire, and Graves confirmed that the fire had not spread elsewhere.

         The fire was investigated by Southgate Fire Chief Michael Sypula, Wyandotte Fire Chief
Jeffrey Carley, and Richard Kobarsky, a forensic engineer and owner of a forensic engineering
firm called Pyrotechnical Investigations who was called by the defense and qualified as an expert
in the field of fire investigation, testified that he investigated the fire on May 31, 2017.

        Chief Carley testified at trial that three wooden shelves in the storage room had significant
charring and that the second of the three shelves in the storage room was the point of origin of the
fire. Chief Carley was able to identify this shelf as the point of origin because the charring of the
higher shelves and the ceiling was consistent with the fire moving “up and out,” as fires typically
do, while some equipment stored below the shelf that was the point of origin was “relatively
undamaged.” Chief Sypula also identified the shelf in the storage area as the point of origin
because of the “burn pattern,” or the amount of charring.

         Chief Sypula stated that he ultimately determined that the cause of the fire was not
electrical, mechanical, or natural. Chief Carley also stated that he did not discover a mechanical
or electrical source of fire and that he ruled-out natural causes, such as lightning. Chief Carley
testified that he concluded that the “fire was incendiary,” meaning that it had been set intentionally
and was not caused accidentally, because there were no mechanical or electrical explanations for
why the fire began. Chief Sypula testified that in addition to ruling-out electrical, mechanical, and
natural causes of the fire, he relied on the firefighters’ statements that there were two separate fires
and the security camera footage showing defendant in the storage area 60 to 90 seconds before the
fire started to conclude that the fire was incendiary. Chief Sypula also relied on video footage
showing defendant “repositioning a camera” inside the storage room earlier that day and defendant
putting rubber gloves on at 7:20 p.m. Chief Sypula did not find what actually started the fire.

          Kovarsky also concluded that the fire had one point of origin: the storage room. Indeed,
relying on photographs from the scene, Kovarsky testified that he believed a shelf in the storage
room was the point of origin. On or near the shelf were a guitar, a “metal paint container” without
a label that Kovarsky was led to believe contained linseed oil, and some “fairly undamaged rags
. . . at the top of the container.” Kovarsky learned from defendant that he had been using linseed
oil to refinish a guitar and had been placing the used rags in a metal can. Kovarsky stated that
something else must have been on top of the rags because the cleanliness of the rags was



                                                  -2-
inconsistent with the heat damage to the outside of the paint can. Kovarsky testified that the cause
of the fire in this case was uncertain, but spontaneous combustion was his primary theory.

        Christina Swan, “a technical specialist” who “handle[d] first[-]party property claims” for
Northfield Insurance, a subsidiary of Travelers Insurance, testified that defendant filed a claim
related to the April 12, 2017 fire on April 27, 2017, in the amount of $574,954.68. Defendant’s
insurance policy included coverage for fire damage, but a claim would not be paid if defendant
were found to be responsible for the damage. Swan stated that defendant submitted the claim on
behalf of Southgate Exchange Incorporated and listed himself as the sole owner with no third-
party beneficiaries. Defendant listed the cause of the fire on the insurance claim as “unknown.”

        Ultimately, defendant was convicted by a jury of arson of insured real property with intent
to defraud. The trial court sentenced defendant to 15 months to 20 years’ imprisonment. This
appeal followed.

                          II. EXCLUSION OF DEFENSE WITNESSES

       Defendant first argues on appeal that the trial court erroneously excluded the testimony of
two defense witnesses. We agree.

                                  A. STANDARD OF REVIEW

        “A trial court’s decision to admit evidence will not be disturbed absent an abuse of
discretion.” People v Denson, 500 Mich. 385, 396; 902 NW2d 306 (2017), citing People v Mardlin,
487 Mich. 609, 614; 790 NW2d 607 (2010). “An abuse of discretion occurs when a trial court’s
decision falls outside the range of reasonable and principled outcomes.” People v Johnson, 502
Mich. 541, 564; 918 NW2d 676 (2018), quoting People v Franklin, 500 Mich. 92, 100; 894 NW2d
561 (2017) (quotation marks and citation omitted). “A trial court also necessarily abuses its
discretion when it makes an error of law.” People v Al-Shara, 311 Mich. App. 560, 566; 876 NW2d
826 (2015).

                                          B. ANALYSIS

         Defendant sought to admit the testimony of senior public insurance adjuster Craig Becker
at trial.1 Defendant sought to have Becker qualified as an expert in “first[-]party property
insurance” and expected Becker to testify about defendant’s insurance coverage. The prosecution
objected to the introduction of Becker’s testimony under MCL 500.1232, which provides, in
relevant part:

       A person shall not audit or abstract policies of insurance or annuities, provide
       advice, counsel, or opinion with respect to benefits promised, coverage afforded,
       terms, value, effect, advantages, or disadvantages of a policy of insurance or


1
 Like insurance counselors, all insurance adjusters, with few exceptions, are required to be licensed
in the State of Michigan. MCL 500.1222(1). However, an insurance counselor and an insurance
adjuster serve separate and distinct purposes. See MCL 500.100 et seq.


                                                -3-
        annuity, nor advertise, solicit business, or hold himself or herself out to the public
        as an insurance counselor unless he or she is licensed as an insurance counselor.
        . . . This section does not prohibit the customary advice offered by a licensed
        insurance agent nor does this section apply to a person admitted to the practice of
        law in this state. [Emphasis added.]

Defendant countered, arguing that Becker’s testimony was admissible under MRE 702, which
provides:

        If the court determines that scientific, technical, or other specialized knowledge will
        assist the trier of fact to understand the evidence or to determine a fact in issue, a
        witness qualified as an expert by knowledge, skill, experience, training, or
        education may testify thereto in the form of an opinion or otherwise if (1) the
        testimony is based on sufficient facts or data, (2) the testimony is the product of
        reliable principles and methods, and (3) the witness has applied the principles and
        methods reliably to the facts of the case.

Defendant proffered that Becker would be qualified to testify regarding his review of defendant’s
insurance policy, the pawn shop’s finances, and the inventory supporting defendant’s insurance
claim. The trial court agreed with the prosecution, and excluded Becker’s testimony on the basis
of MCL 500.1232, noting that Becker was not “a licensed insurance counselor,” and therefore was
precluded from “giv[ing] an opinion with respect to benefits, promised coverage afforded, terms,
value, effect, advantages or disadvantages.”

        “The primary goal of statutory interpretation is to give effect to the intent of the Legislature.
The objective of statutory interpretation is to discern the intent of the Legislature from the plain
language of the statute.” People v Barrera, 278 Mich. App. 730, 735-736; 752 NW2d 485 (2008).
When the language of the statute is clear and unambiguous, the Court applies that language without
further judicial construction. People v Gardner, 482 Mich. 41, 50; 753 NW2d 78 (2008). “[S]ound
principles of statutory construction require that Michigan courts determine the Legislature’s intent
from its words, not from its silence.” Id. at 58-59 (quotation marks and citation omitted). Statutory
provisions should be read “as a whole, focusing on not only the individual words and phrases but
also the placement of those words and phrases in the context of the broader legislative scheme.”
People v Watkins, 491 Mich. 451, 468; 818 NW2d 296 (2012). The Court may look beyond the
language of the statute to determine legislative intent only when the language of the statute is
ambiguous. People v Schumacher, 276 Mich. App. 165, 168; 740 NW2d 534 (2007). “A statutory
provision is ambiguous only if it irreconcilably conflicts with another provision, or when it is
equally susceptible to more than a single meaning.” People v Savage, 327 Mich. App. 604, 618;
935 NW2d 69 (2019) (quotation marks and citation omitted).

        Quoted in relevant part supra, MCL 500.1232 reflects a longstanding distinction “between
insurance agents and insurance counselors, with agents being essentially order takers while it is
insurance counselors who function primarily as advisors.” Harts v Farmers Ins Exch, 461 Mich.
1, 9; 597 NW2d 47 (1999). Because of this difference, insurance agents generally have no duty to
advise a potential customer about coverage. Id. at 8-9. Such a duty may arise if a special
relationship arises between the insurance agent and the customer. Id. at 9-10. This Court has
applied this test to determine the bounds of an insurance agent’s duty to advise a prospective


                                                  -4-
insured. For example, in Zaremba Equip, Inc v Harco Nat’l Ins Co, 302 Mich. App. 7, 13-14; 837
NW2d 686 (2013), this Court concluded that an insurance agent had a duty to provide the customer
with advice about coverage because the agent calculated the replacement cost of the customer’s
building. In these cases, MCL 500.1232 applied to an insurance agent’s relationship with a
customer in the context of buying and selling insurance, and whether the liability landed with the
insurance agent if a client was underinsured after relying on the agent’s advice.

        Indeed, Michigan jurisprudence has yet to address whether MCL 500.1232 bars a witness
from testifying about the terms of an insurance policy when the witness is not a licensed insurance
counselor. We now take the opportunity to do so, and conclude that MCL 500.1232 does not bar
an expert witness, whose testimony is otherwise admissible under MRE 702, from providing
testimony regarding the terms of an insurance policy. In this case, MCL 500.1232 did not bar the
admission of Becker’s testimony, and the trial court’s conclusion to the contrary was an abuse of
discretion, as it was an error of law. Al-Shara, 311 Mich. App. at 566.

         MCL 500.1232 and MRE 702 are not in conflict. MCL 500.1232 does not contain any
reference to the admissibility of evidence in a court proceeding. Indeed, the entirety of Chapter
12 of The Insurance Code of 1956, MCL 500.100 et seq. pertains to the licensing requirements,
and serves as a licensing framework, for agents, solicitors, adjusters, and counselors. MCL
500.1232, the statute at issue here, prohibits anyone who is not a licensed insurance counselor
from “aduit[ing] or abstract[ing] policies of insurance or annuities, provid[ing] advice, counsel, or
opinion with respect to benefits promised, coverage afforded, terms, value, effect, advantages, or
disadvantages of a policy of insurance or annuity, [or] advertis[ing], solicit[ing] business, or
hold[ing] himself or herself out to the public as an insurance counselor.” Moreover, a person who
is not licensed as an insurance counselor is also prohibited from “us[ing] terms such as consultant,
consulting services, or any other language in a way which implies that he or she is a licensed
insurance counselor.” MCL 500.1232.

        In this case, the insurance policy defendant sought to recover under was purchased in
February 2017. The purpose of Becker’s testimony was to describe the coverage provided and the
losses incurred. Becker would not have been acting as an insurance counselor by providing an
expert witness opinion about the already existing insurance coverage, and the losses incurred.
Indeed, Becker’s testimony is typical of a public insurance adjuster, which Becker is. In sum, MCL
500.1232 prohibits an individual not licensed as an insurance counselor from doing the work of an
insurance counselor, i.e., advise clients about what type of insurance coverage they will need.
None of the statutory licensing provisions refer to providing testimony in court, thus MRE 702
applies. The trial court committed a legal error by exceeding the scope of MCL 500.1232 by
applying it to bar the testimony of a public adjuster regarding the terms of coverage of an already
purchased insurance policy.

        We also conclude that “‘after an examination of the entire cause, it . . . affirmatively
appear[s]’ that it is more probable than not that the error was outcome determinative.” People v
Lukity, 460 Mich. 484, 496; 596 NW2d 607 (1999), quoting MCL 769.26. The trial court’s
exclusion of Becker’s testimony deprived defendant of the ability to fully mount the defense that
he had no financial motive to defraud the insurance company or set the building on fire. Because
defendant should have the opportunity to fully present a defense, we vacate his conviction and
sentence, and remand for a new trial.


                                                -5-
        Defendant also argues that the trial court committed legal error by excluding the testimony
of his landlord and owner of the building, Diane Desantis. Desantis’ testimony was offered to
show that defendant was current on his rent, and thus further his theory that he had no financial
motive to commit an arson.

       Relevant evidence is generally admissible. MRE 402. “‘Relevant evidence’ means
evidence having any tendency to make the existence of any fact that is not of consequence to the
determination of the action more probable or less probable than it would be without the evidence.”
MRE 401. Relevant evidence “may be excluded if its probative value is substantially outweighed
by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
MRE 403. Financial motive may be relevant evidence of arson. People v Carter, 250 Mich. App.
510, 521; 655 NW2d 236 (2002).

        Where financial motive may be relevant of arson, id., it logically follows that a lack of
financial motive is also relevant to whether a defendant committed arson. Thus, Desantis’
testimony was relevant, and should have been admitted. Defendant should have the opportunity
to fully pursue his defense on remand.

                                    III. BRADY VIOLATION

       Defendant also argues that the prosecution violated Brady v Maryland, 373 U.S. 83, 87; 83
S. Ct. 1194; 10 L. Ed. 2d 215 (1963), by failing to disclose the fire chiefs’ amended conclusions
regarding the fire until the start of trial. Although we agree that a Brady violation occurred, we
cannot conclude that defendant is entitled to relief.

                                  A. STANDARD OF REVIEW

        Defendant failed to preserve his claim that the prosecution improperly suppressed evidence
by moving in the trial court for a new trial, or for relief from judgment. People v Cox, 268 Mich
App 440, 448; 709 NW2d 152 (2005). Although this Court generally reviews de novo
constitutional claims, such as an asserted Brady violation, People v Dimambro, 318 Mich. App.
204, 212; 897 NW2d 233 (2016), we review unpreserved claims for plain error. People v
Dickinson, 321 Mich. App. 1, 15; 909 NW2d 24 (2017). To establish plain error, the defendant
must establish that “(1) an error occurred, (2) the error was ‘plain’—i.e., clear or obvious, and (3)
the error affected substantial rights—i.e., the outcome of the lower court proceedings was
affected.” People v Cain, 498 Mich. 108, 116; 869 NW2d 829 (2015). “Reversal is warranted only
when plain error resulted in the conviction of an actually innocent defendant or seriously affected
the fairness, integrity, or public reputation of judicial proceedings.” People v Unger, 278 Mich
App 210, 235; 749 NW2d 272 (2008) (quotation marks and citation omitted).

                                          B. ANALYSIS

       The United States Supreme Court held in Brady, 373 U.S. at 87, that “the suppression by
the prosecution of evidence favorable to an accused upon request violates due process where the
evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of
the prosecution.” To establish a Brady violation, a defendant must establish that “(1) the
prosecution has suppressed evidence; (2) that is favorable to the accused; and (3) that is material.”


                                                -6-
People v Chenault, 495 Mich. 142, 150; 845 NW2d 731 (2014). In Chanault, our Supreme Court
explained these elements in further detail:

       The government is held responsible for evidence within its control, even evidence
       unknown to the prosecution, Kyles v Whitley, 514 U.S. 419, 437; 115 S. Ct. 1555; 131
L. Ed. 2d 490 (1995), without regard to the prosecution’s good or bad faith, United
       States v Agurs, 427 U.S. 97, 100; 96 S. Ct. 2392; 49 L. Ed. 2d 342 (1976) (“If the
       suppression of evidence results in constitutional error, it is because of the character
       of the evidence, not the character of the prosecutor.”). Evidence is favorable to the
       defense when it is either exculpatory or impeaching. Giglio v United States, 405
U.S. 150, 154; 92 S. Ct. 763; 31 L. Ed. 2d 104 (1972) (“When the ‘reliability of a given
       witness may well be determinative of guilt or innocence,’ nondisclosure of
       evidence affecting credibility falls within this general rule [of Brady].”), quoting
       Napue v Illinois, 360 U.S. 264, 269; 79 S. Ct. 1173; 3 L. Ed. 2d 1217 (1959). To
       establish materiality, a defendant must show that “there is a reasonable probability
       that, had the evidence been disclosed to the defense, the result of the proceeding
       would have been different. A ‘reasonable probability’ is a probability sufficient to
       undermine confidence in the outcome.” United States v Bagley, 473 U.S. 667, 682;
       105 S. Ct. 3375; 87 L. Ed. 2d 481 (1985). This standard “does not require
       demonstration by a preponderance that disclosure of the suppressed evidence would
       have resulted ultimately in the defendant’s acquittal . . . .” Kyles, 514 U.S. at 434.
       The question is whether, in the absence of the suppressed evidence, the defendant
       “received a fair trial, understood as a trial resulting in a verdict worthy of
       confidence.” Id. In assessing the materiality of the evidence, courts are to consider
       the suppressed evidence collectively, rather than piecemeal. Id. at 436. [Id. at 150-
       151.]

         Defendant’s argument presumes that the disclosure of the fire chiefs’ change in opinion for
the first time at trial amounts to a Brady violation. Defendant’s presumption is correct. Generally,
a criminal defendant does not have a constitutional right to discovery. People v Bosca, 310 Mich
App 1, 27; 871 NW2d 307 (2015). However, “a defendant’s right to due process may be violated
by the prosecution’s failure to produce exculpatory evidence in its possession.” Id. It is undisputed
in this case that defendant learned for the first time at trial that the fire chiefs had changed their
opinion regarding the fire’s point of origin. In their original reports, which were disclosed to
defendant, both chiefs opined that the fire had two points of origin. However, the chiefs later
altered their conclusions, indicating that indeed, the fire had a single point of origin. We conclude
that this information was suppressed, as it was not disclosed until the beginning of trial, and that
it was material to defendant’s case.

        The change in the chiefs’ opinion was not necessarily exculpatory, as it did not change the
ultimate conclusion that the fire was incendiary. However, it was favorable to defendant because
it was consistent with Kovarsky’s testimony, and because it provided a basis to impeach the fire
chiefs’ testimony. Chief Sypula and Chief Carley testified on direct examination that they
previously believed the fire had two points of origin and had since changed their opinions. Chief
Sypula further testified on direct examination that he changed his opinion after he had seen the
evidence report showing no ignitable liquids on the evidence collected from the office, but he had
not amended his written report. Defendant confronted Chief Sypula with his report and his


                                                 -7-
preliminary examination testimony that he testified about two points of origin, and Chief Sypula
again admitted that he had not amended his report after changing his opinion prior to trial.
Defendant likewise confronted Chief Carley with his report stating that the fire had two points of
origin and his failure to provide an amended report when he changed his initial opinion in preparing
for trial. Although the prosecution elicited testimony about this change of opinion first, defendant
emphasized on cross-examination that Chief Sypula and Chief Carley changed their opinions about
the number of points of origin before trial without notifying defendant, and this change of opinion
before trial was favorable to defendant because it allowed him to undermine the reliability of their
testimony.

        Although the evidence suppressed by the prosecution was favorable to defendant, and
material to the case, defendant has not shown that he is entitled to relief on his Brady violation
claim still because defendant has not shown that earlier disclosure would not have affected the
outcome of trial. Cain, 498 Mich. at 116. As discussed, defendant was still able to effectively
cross-examine Chief Sypula and Chief Carley regarding their change of opinion and prior
inconsistent statements. Additionally, defendant was able to present Kovarsky’s testimony, which
concluded that the chiefs’ reports were deficient, citing as an example their failure to include a
description of the wall that was one foot lower than the ceiling, which affected the progression of
the fire and the conclusion about the point of origin. Defendant cross-examined Chief Carley
about this missing detail about the shorter wall after Chief Carley agreed that details about building
construction were important. Kovarsky further testified about his disagreement with the fire
chiefs’ initial opinion that the fire had two sources of origin. Although the prosecution elicited
testimony from Chief Sypula and Chief Carley about the change of testimony on direct
examination, their change of opinion and their revelation of that change for the first time at trial
could be perceived as ineptitude, as defendant argued in closing.

         Moreover, defendant’s primary theory of the case was spontaneous combustion of the rag
soaked with linseed oil that he had been using to finish a guitar in the days leading up to the fire,
as he argued in closing. One of defendant’s employees testified about defendant using linseed oil
on a rag to finish a guitar the day of the fire and for about five days preceding the fire. Kovarsky
testified about rags and a metal paint container found on a shelf in the storage area believed to be
the point of origin and his belief that the fire started as a result of spontaneous combustion. Indeed,
defendant’s spontaneous combustion theory was consistent with the fire chiefs’ amended opinion
that the single point of origin was a shelf in the storage room. Regardless, defendant has not shown
that the prosecution’s late disclosure of the fire chiefs’ change of opinion would have likely
affected the outcome of the trial.

        We reverse, vacate defendant’s conviction and sentence, and remand for a new trial. We
do not retain jurisdiction.

                                                               /s/ Kathleen Jansen
                                                               /s/ Douglas B. Shapiro
                                                               /s/ Michael J. Kelly




                                                 -8-